DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (U.S. Patent Application Publication 2014/0237738), in view of Laberge (U.S. Patent 4,964,229) and Lyden (U.S. Patent 6,601,042).  Regarding Claims 21 and 37, Johnson et al., hereafter “Johnson,” show that it is known to carry out a method of thermoforming an article (Abstract), the method comprising receiving an article, the article comprising a low processing temperature polymeric composition (the examiner interprets “low” to be interpreted broadly to include any composition whose processing temperature is lower than any other composition; element 602; [0002]); positioning the article on a molding surface (element 150); subsequent to the positioning the article on the molding surface, compressing a material onto the article by exposing the article to a pressure less than atmospheric pressure (element 604); while compressing the material onto the article, exposing the article to one or more heating zones ([0059]); and subsequent to the exposing the article to the one or more heating zones, exposing the article to one or more cooling zones while compressing the material onto the article ([0061]).  Johnson does not show covering the entire article in a protective sheath and applying heat from .
Regarding Claim 22, Johnson shows the method of claim 21 above, including one further comprising covering the article in a protective sheath prior to the compressing the material onto the article (element 160).
Regarding Claim 30, Johnson shows the method of claim 22 above, including one wherein the protective sheath comprises a smooth inner surface to impart a smooth surface onto the article (element 160).
Regarding Claim 31, Johnson shows the method of claim 21 above, including one wherein the article comprises at least a portion of an article of footwear ([0001-0002]).
Regarding Claim 32, Johnson shows the method of claim 31 above, including one wherein the molding surface comprises a foot shaped last (element 150).
Regarding Claim 33, Johnson shows the method of claim 31 above, including one wherein the at least a portion of an article of footwear comprises an upper ([0055]).
Regarding Claim 34, Johnson shows the method of claim 31 above, including one wherein the article further comprises an upper lining ([0054-0055]).
Regarding Claim 35, Johnson shows the method of claim 34 above, including one wherein the article further comprises a chassis ([0054-0055]).

Regarding Claim 23, Johnson shows the methods of claim 21 above, but he does not show an elastomeric material with a melting temperature greater than 275C as the protective sheath.  Laberge uses a silicon sheet as his protective sheath (Column 4, lines 29-44), which would implicitly have a melting temperature greater than 135C because the heating device reaches temperatures above 135C and the silicon sheet/sheath would have to withstand such temperatures without degradation.  It would have been obvious to one of ordinary skill in the art to use Laberge’s heating concept as that of Johnson’s, and also to cover Johnson’s entire article with a protective sheath, in order to provide the desired amount of preparation and formation to the article so that an accurate product is produced.  
Regarding Claims 24-29, and 36, Johnson shows the methods of claims 21 and 37 above, but he does not disclose specific material properties (e.g. melting temperatures characteristic of particular materials) or processing temperatures.  However, it is immediately envisaged that the processing temperatures are result-effective variables since they achieve a recognized result and would be selected to be appropriate for the specific molding materials, and therefore since the general conditions of the claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by experimentation (MPEP 2144.04 (II)(A)).

Response to Arguments
Applicant’s arguments are directed to the claims as-amended, which required further search and consideration.  Such search and consideration necessitated a new ground of rejection under Johnson, Laberge, and Lyden.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742